DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti (2018/0243626) in view of Hardy et al. (2014/0215684) “Hardy”.
		
As of claim 1, Bonutti teaches 
A haptic interface ([0098] teaches haptic feedback system) for a robot-assisted surgical system ([0098]) that includes a manipulator ([0098] teaches surgical implement), a surgical instrument on the manipulator ([0085] teaches  Likewise, various occupational tasks, such as surgery, construction, cooking, military training/battle, etc., require gripping the handle of implements such as surgical instruments, hammers, drivers, drills, pots, spoons, spatulas, firearms, hand combat weapons, etc.), and 
one or more forces sensors positioned to detect forces against the surgical instrument, the haptic interface comprising ([0093] teaches a glove comprises a biometric sensor, a grip force sensor, an environmental sensor, [0098], [0099]). 
Bonutti fails to teach wherein said
a plurality of sensors mountable to fingers a human hand,
a plurality of bladders mountable to fingers of the human hand
at least one processor and at least one memory, the at least one memory storing instructions executable by said at least one processor to:
receive user input from the sensors in response to movement of the fingers and, in response to the input, causing movement or actuation of a surgical instrument,
receive force input from force sensors of the surgical system corresponding to forces against the surgical instrument, and in response to the force input causing fluid to move into one or more of the bladders.
Hardy, Narasimhan teaches wherein said 
a plurality of sensors mountable to fingers a human hand ([0007], [0013] teach sensors positioned on fingers),
a plurality of bladders mountable to fingers of the human hand ([0013], [0023] teach air bladder type sensors)
at least one processor ([0013] teaches a computer which is known to have the functions of a processor) and at least one memory ([0013] teaches a computer which is known to have a memory), the at least one memory storing instructions executable by said at least one processor to:
receive user input from the sensors in response to movement of the fingers and, in response to the input, causing movement or actuation of a surgical instrument ([0007], [0013] teaches reception of generated data, thus receiving input from sensors located by fingers that exert pressure that would be used to operate the surgical instrument),
receive force input from force sensors of the surgical system corresponding to forces against the surgical instrument, and in response to the force input causing fluid to move into one or more of the bladders ([0007], [0013] teaches reception of generated data, thus receiving input from sensors located by fingers that exert pressure detected by pressure sensors).
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Bonutti apparatus with the teaching of Hardy as shown above, in order to obtain Electronic records of pressures exerted by the user when wearing the glove (see [0022]).
As of claim 2, Bonutti teaches 
wherein the plurality of sensors includes a plurality of accelerators, gyroscopes, and/or IMUs ([0141] teaches the use of camera sensors (which could include gyroscopes) or other sensors).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Hardy, and further in view of Appleyard et al. (2018/0196515) “Appleyard”.
	
As of claim 3, Bonutti as modified by Hardy fails to specifically teach wherein said 
the haptic interface includes a plurality of linkages including joints, the linkages moveable relative to the joints in response to articulating of a corresponding finger, and wherein the plurality of sensors includes sensors positioned to measure movement of linkages. 
However, Appleyard teaches wherein said
the haptic interface includes a plurality of linkages including joints, the linkages moveable relative to the joints in response to articulating of a corresponding finger ([0007] teaches the system comprises a processor arrangement and a hand-wearable haptic interface device comprising a joint-movement restrictor adapted to be positioned adjacent a finger joint when the device is worn on a hand of a user), and wherein the plurality of sensors includes sensors positioned to measure movement of linkages ([0061] teaches the device 310 can also comprise a joint flexion sensor 324 adapted to determine an angle of flexion of the finger joint(s)) and to generate a flexion feedback signal based on the determined angle of flexion of the finger joint(s), [0064]). 
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Bonutti as modified by Hardy’s apparatus with the teaching of Appleyard as shown above, in order to generate a flexion feedback signal based on the determined angle of flexion of the finger joint(s) (see [0061]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti in view of Hardy, and further in vies of Danitz et al. (2019/0083187) “Danitz”
As of claim 4, Bonutti as modified by Hardy and Appleyard fails to specifically teach wherein said 
the instructions are executable by the processor to cause movement of the surgical instrument in at least one of the following: pitch, roll, yaw, articulation or bending, jaw actuation, insertion axis motion. 
However, Danitz teaches wherein said
the instructions are executable by the processor to cause movement of the surgical instrument in at least one of the following: pitch, roll, yaw, articulation or bending, jaw actuation, insertion axis motion ([0167] teaches a computer processor of the console directs movement of surgical instruments 204, effecting servomechanical movement of the instruments via the robotic system including linkages 222 and manipulator arms 202 each having a telescopic insertion axis). 
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Bonutti as modified by Hardy’s apparatus with the teaching of Danitz as shown above, in order for a system operator (generally a surgeon) performs a minimally invasive surgical procedure on a patient lying on an operating table (see [0167]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628